Title: To John Adams from Jeremiah Allen, 10 July 1785
From: Allen, Jeremiah
To: Adams, John


          
            Dear sir
            At Sea July 10. 1785
          
          Above is a Copy of my last Respects per Scott, but as We had very bad weather, accident may have happen’d to him, Therefore I shall foward this from Elsingneur— If Scott arrives your Excellency will see by a Memorandum the Increase of our Fishery, and which will Continue to increase— last year there were fifteen Hundred Sail from 40 to 70 Tuns and all did well— The Day before I sail’d, I heard our Court Were agoing to prohibit all Foreign Vessells from taking the produce of our Country, and upon application found it was true; also it is the General sentiment of the Continent, and most, if not all but one or two States, are passing similar Laws or impowering Congress to make such Laws the other will of Course— As now every one sees, that Europe wishes to keep us from carrying their productions, and at the same time, they come and take ours— If, this plan is pursued, the Increase of Navigation must be insurance, for it is asserted that last year, five Hundred sail of large Foreign Ships, Were employ’d in the Southern Stat[es.]
          Of Course if they are precluded Ship builing must be brisk, which at present is dull, owing to our not being permitted to Carry the productions of other Countrys, or even sell an American built Vessel— Your Excellency must clearly see, the propriety of this measure and if the about intentions are carry into execution, the demand for Hemp sail Cloth and Iron, must be to a great Amount, and Russia of Course is the only Country, Were you have these articles at first hand, and 20 nay some articles 50 per Ct Cheaper then Elsewere— From these Circumstances those w[ho] have the Honor of knowing Your Excellency feel themselves happy, that you and His Excellency Mr Jefferson, are appointed to Negociate with a power so important to Commerce, but Void of those Gewgaws which are useless to a Young Country—and We to the Northward doubt not your great Abillitys will be employ’d for the best good of the Continent of America at Large.
          I must repeat my request your Excellency will condecend to Write me to the Care of Messrs Cramp & Cazalet—and if while at St Petersburg I can serve you or the Public in any way, you have but to command me
          
          I am with sentiments of / Respect & Esteem your / Excellency’s Humble servt
          
            Jeremiah Allen
          
          
            PS. I believe the Letters for Russia must be fra[nked]
          
        